Citation Nr: 1513187	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-33 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	John P. March, Agent


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  

The Veteran was originally represented by the Veterans of Foreign Wars.  In July 2011, the Veteran appointed agent John P. March.  In November 2012, the appeal was certified to the Board.  Shortly thereafter, the current representative attempted to revoke his representation for the appeal.  In February 2015, the Board sent the current representative him that the attempted December 2012 revocation attempt was invalid, and instructed him on how to appropriately withdraw services pursuant to 20.608(b).  He was provided 30 days to submit a motion demonstrating good cause for revocation.  As no response was received, Mr. March remains the current representative of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for an August 1, 2014 hearing at the local RO.  In a letter received July 17, 2014, he reported that he could not attend the hearing, but wished to reschedule it for a later date.  To date, his request to reschedule a hearing has not been fulfilled.  Additional action is needed to fulfill his hearing request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO with appropriate notice as to the date, time, and location of the hearing.   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




